Opinion of the Court by
Chief Justice Barker—
Affirming.
The question involved on this appeal is.the amount of commissions due the sheriff for collecting the school tax of Ballard county. The officer claims that he is entitled to ten per cent commission on the first five thousand dollars and four per cent on the remainder, whereas the fiscal court held that the county tax and the county school tax constituted one fund, and allowed the sheriff commissions of ten per cent on the first five thousand dollars and four per cent on the remainder of the aggregate amount collected by him. The difference between the sheriff and the fiscal court is that the officer claims that the school tax and the county revenue tax are two separate funds, and that in estimating his commissions he should receive ten per cent on. the first five thousand dollars and four per cent on the remainder of each fund, whereas the fiscal court regards the two taxes as constituting a single fund, and allowed the officer, as said before, ten per cent on the first five thousand dollars and four per cent on the remainder of the whole sum collected.
The fiscal court are clearly right in their construction. Section 1729, Ky. Stats., provides that the sheriff for collecting the county revenue shall receive ten per cent commission on the- first five thousand dollars and four per cent on the residue. Section 4426-a provides for county school district and high school district taxes, which are to be collected by the sheriff, who is to receive the same compensation therefor as for collecting State and county revenue. This court has often held that all of the taxes collected by a county constitute one fund, and that in estimating the sheriff’s commissions for collecting them he is to be allowed commissions on' *86them as a single fund. Pence’s Adm’r v. Nelson County, 107 Ky. 66; Pendleton County v. McMillan, Sheriff, 20 Ky. Law Rep. 1017; Montgomery County Court v. Chenault, 20 Ky. Law Rep. 704; Little v. Strow, 23 Ky. Law Rep. 1829.
For these reasons, the judgment of the circuit court which upheld the construction of the fiscal court, must he affirmed, and it is so ordered.